 



EXHIBIT 10(i)
FIDELITY BANK
EXECUTIVE CONTINUITY AGREEMENT
     This Executive Continuity Agreement (this “Agreement”) is made as of
January 19, 2006, between Fidelity Southern Corporation (“Fidelity Southern”)
and the Bank (together with Fidelity Southern collectively referred to as
“Fidelity”) and B. Rodrick Marlow (the “Executive”).
     The purpose of this Agreement is to encourage the Executive to continue
employment with Fidelity after a Change of Control of Fidelity Southern or the
Bank by providing reasonable employment security to the Executive and to
recognize the prior service of the Executive in the event of a Termination of
Employment under defined circumstances after any such Change of Control. This
Agreement supersedes and replaces all prior similar written and oral agreements
between the Executive and Fidelity and is in addition to any employment
agreement entered into between Fidelity and the Executive before, on or after
the date hereof.
     Section 1. Definitions. For purposes of this Agreement:

  (a)   “Affiliate” means any entity with whom Fidelity Southern or the Bank
would be considered a single employer under Code Sections 414(b) or 414(c).    
(b)   “Annual Base Salary” shall have the meaning set forth in Section 3.    
(c)   “Bank” shall mean Fidelity Bank and the successors of all or substantially
all of its business.     (d)   “Beneficiary” means the person or entity
designated by the Executive, by a written instrument delivered to Fidelity
Southern, to receive any benefits payable under this Agreement in the event of
the Executive’s death. If the Executive fails to designate a Beneficiary, or if
no beneficiary survives the Executive, such Benefits on the death of the
Executive will be paid to the Executive’s estate.     (e)   “Board” means the
Board of Directors of Fidelity Southern.     (f)   “Cause” means:

  (1)   The willful and continued failure by the Executive to substantially
perform the material duties of the Executive with Fidelity and/or any Affiliate
(other than any such failure resulting from the Disability of the Executive) for
a continuous period of three months, after a written demand for such performance
is delivered to the Executive at the direction of the Board by the Chief
Executive Officer of Fidelity Southern or by any person designated by the board
of Fidelity Southern or the Bank, which written demand specifically identifies
the material duties of which Fidelity believes that the Executive has not
substantially performed or

 



--------------------------------------------------------------------------------



 



  (2)   The willful engaging by the Executive in gross misconduct materially and
demonstrably injurious to Fidelity. No act, or failure to act, on the
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by the Executive in the absence of good faith and without a reasonable
belief that the action or failure to act of the Executive was in the best
interest of Fidelity or any Affiliates.

  (g)   “Change of Control” means the occurrence hereafter of any event
described in (1), (2) or (3) below.

  (1)   Any “person” (as such term is used in Sections 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934, as amended, the “Act) acquires “beneficial
ownership” (as such term is defined in Rule 13d-3 promulgated under the Act),
directly or indirectly, of equity securities of Fidelity Southern or the Bank
representing more than fifty percent (50%) of the combined voting power
represented by the outstanding voting securities of Fidelity Southern or the
Bank, as the case may be (“Voting Power”).     (2)   Individuals who constitute
the membership of the Board or the board of the Bank on the date of this
Agreement (each being hereinafter referred to as the “Incumbent Board’) cease at
any time hereafter, to constitute at least a majority of the Board or the board
of the Bank, provided that any director whose nomination was approved by a
majority of the Incumbent Board will be considered a member of the Incumbent
Board, excluding any such individual not otherwise a member of the Incumbent
Board whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of
Fidelity Southern or the Bank.     (3)   The effective date of a complete
liquidation or dissolution of Fidelity Southern or the Bank, or of the sale or
other disposition of all or substantially all of the assets of Fidelity Southern
or the Bank, as approved by the shareholders of Fidelity Southern or the Bank,
as the case may be, or the acquisition by a person, other than Fidelity
Southern, of beneficial ownership, directly or indirectly, of equity securities
of the Bank representing more than fifty percent (50%) of the combined voting
power represented by the Bank’s then outstanding voting securities.         If a
Change of Control occurs on account of a series of transactions, the Change of
Control is deemed to have occurred on the date of the last of such transactions
which results in the Change of Control.

  (h)   “Change of Control Period” shall have the meaning set forth in
Section 4(a).

2



--------------------------------------------------------------------------------



 



  (i)   “Code” means the Internal Revenue Code of 1986, amended.     (j)  
“Commencement Date” shall have the meaning set forth in Section 3(a).     (k)  
“Compensation” means the total compensation paid to the Executive by Fidelity
Southern, the Bank and/or any Affiliate which is or will be reportable as income
under the Code on Internal Revenue Service Form W-2, (i) plus any amount
contributed by the Executive pursuant to a salary reduction agreement, which is
not includible in gross income under Code Sections 125 or 402(g) or under any
other program that provides for pre-tax salary reductions and compensation
deferrals; (ii) plus any amount of the Executive’s compensation which is
deferred under any other plan or program of Fidelity and (iii) reduced by any
income reportable on Form W-2 that is attributable to the exercise of any stock
option or other equity award.     (l)   “Disability” means a complete inability
of the Executive substantially to perform the employment duties for Fidelity
Southern or the Bank or any Affiliate for a period of at least one hundred and
eighty (180) consecutive days.     (m)   “Employment Period” shall have the
meaning set forth in Section 3(a).     (n)   “Final Compensation” means the
highest of (i) the Executive’s Compensation for the 12 full calendar months
immediately preceding the Change of Control; (ii) the Executive’s annual base
salary rate payable by Fidelity Southern, the Bank and any Affiliate, in effect
immediately preceding the Change of Control or (iii) the Executive’s annual base
salary rate as set by Fidelity Southern, the Bank and any Affiliate, effective
at any time during the Employment Period.     (o)   “Good Reason” will exist
with respect to the Executive if, without the Executive’s express written
consent, the following events occur after a Change of Control which are not
corrected within thirty (30) days after receipt of written notice from the
Executive to Fidelity Southern:

  (1)   there is a material change in the Executive’s position or
responsibilities (including reporting responsibilities) which, in the
Executive’s reasonable judgment, represents an adverse change from the
Executive’s status, title, position or responsibilities immediately prior to the
Change of Control;     (2)   the assignment to the Executive of any duties or
responsibilities which are inconsistent with the position or responsibilities of
the Executive immediately prior to the Change of Control;     (3)   any removal
of the Executive from or failure to reappoint or reelect the Executive to any of
the positions the Executive held immediately prior to the Change of Control;

3



--------------------------------------------------------------------------------



 



  (4)   there is a reduction in the Executive’s rate of annual base salary or a
change in the manner the incentive compensation of the Executive is calculated
and such change will result in a reduction of the incentive compensation of the
Executive;     (5)   the requiring of the Executive to relocate his principal
business office to any place outside a fifteen (15) mile radius from the
Executive’s current place of employment in Atlanta, Georgia (reasonable required
travel on Fidelity’s business which is materially greater than such travel
requirements prior to the Change of Control shall not constitute a relocation of
the Executive’s principal business office);     (6)   the failure of Fidelity to
continue in effect any Welfare Plan or other compensation plan, program or
policy in which the Executive is participating immediately prior to the Change
of Control without substituting plans providing the Executive with substantially
similar or greater benefits, or the taking of any action by Fidelity which would
materially and adversely affect the Executive’s participation in or materially
reduce the Executive’s benefits under any of such plans or deprive the Executive
of any material fringe benefit enjoyed by the Executive immediately prior to the
Change of Control or     (7)   the material breach of any provision of this
Agreement which is not timely corrected by Fidelity upon thirty (30) days prior
written notice from the Executive.

  (p)   “Non-Compete Benefit” means the benefit provided in Section 14.     (q)
  “Salary Continuance Benefit” means the benefit provided in Section 4(b).    
(r)   “Severance Benefit” means a Salary Continuance Benefit and/or a Welfare
Continuance Benefit.     (s)   “Severance Period” means the period beginning on
the date of the Executive’s Termination of Employment by Fidelity Southern, the
Bank or any Affiliate, other than for Cause, Disability or death, or by the
Executive for Good Reason and ending on the date twelve (12) months thereafter.
    (t)   “Specified Employee” means an employee who is (i) an officer of
Fidelity Southern having annual compensation greater than $135,000 (with certain
adjustments for inflation after 2005), (ii) a five-percent owner of Fidelity
Southern or (iii) a one-percent owner of Fidelity Southern having annual
compensation greater than $150,000. For purposes of this Section, no more than
50 employees (or, if lesser, the greater of three or 10 percent of the
employees) shall be treated as officers. Employees who (i) normally work less
than 17 1/2 hours per week, (ii) normally work not more than 6

4



--------------------------------------------------------------------------------



 



      months during any year, (iii) have not attained age 21 or (iv) are
included in a unit of employees covered by an agreement which the Secretary of
Labor finds to be a collective bargaining agreement between employee
representatives and Fidelity Southern (except as otherwise provided in
regulations issued under the Code) shall be excluded for purposes of determining
the number of officers. For purposes of this Section, the term “five-percent
owner” (“one-percent owner”) means any person who owns more than five percent
(one percent) of the outstanding stock of Fidelity Southern or stock possessing
more than five percent (one percent) of the total combined voting power of all
stock of Fidelity Southern. For purposes of determining ownership, the
attribution rules of Section 318 of the Code shall be applied by substituting
“five percent” for “50 percent” in Section 318(a)(2) and the rules of
Sections 414(b), 414(c) and 414(m) of the Code shall not apply. For purposes of
this Section, the term “compensation” has the meaning given such term by
Section 414(q)(4) of the Code. The determination of whether the Executive is a
Specified Employee will be based on a December 31 identification date such that
if the Executive satisfies the above definition of Specified Employee at any
time during the 12-month period ending on December 31, he will be treated as a
Specified Employee if he has a Termination of Employment during the 12-month
period beginning on the first day of the fourth month following the
identification date. This definition is intended to comply with the specified
employee rules of Section 409A(a)(2)(B)(i) of the Code and shall be interpreted
accordingly.     (u)   “Termination of Employment” means the termination of the
Executive’s employment with Fidelity Southern, the Bank and all Affiliates;
provided, however, that the Executive will not be considered as having had a
Termination of Employment if (i) the Executive continues to provide services to
Fidelity Southern, the Bank or any Affiliate as an employee at an annual rate
that is at least equal to 20 percent of the services rendered, on average,
during the immediately preceding three full calendar years of employment (or, if
employed less than three years, such lesser period) and the annual remuneration
for such services is at least equal to 20 percent of the average annual
remuneration earned during the final three full calendar years of employment (or
if less, such lesser period), (ii) the Executive continues to provide services
to Fidelity Southern, the Bank or any Affiliate in a capacity other than as an
employee and such services are provided at an annual rate that is 50 percent or
more of the services rendered, on average, during the immediately preceding
three full calendar years of employment (or, if employed less than three years,
such lesser period) and the annual remuneration for such services is 50 percent
or more of the annual remuneration earned during the final three full calendar
years of employment (or, if less, such lesser period) or (iii) the Executive is
on military leave, sick leave or other bona fide leave of absence (such as
temporary employment by the government) so long as the period of such leave does
not exceed six months, or if longer, so long as the individual’s right to
reemployment with Fidelity Southern, the Bank or any Affiliate is provided
either by statute or by contract. If the period of leave exceeds six

5



--------------------------------------------------------------------------------



 



      months and the Executive’s right to reemployment is not provided either by
statute or by contract, the Termination of Employment will be deemed to occur on
the first date immediately following such six-month period. For purposes of this
Section, annual rate of providing services shall be determined based upon the
measurement used to determine the Executive’s base compensation.     (v)  
“Voting Power” shall have the meaning set forth in Section 1(g)(1).     (w)  
“Welfare Continuance Benefit” means the benefit provided in Section 4(c).    
(x)   “Welfare Plan” means any medical, prescription, dental, disability, salary
continuation, employee life, accidental death, travel accident insurance or any
other welfare benefit plan, as defined in Section 3(l) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) made available by
Fidelity Southern, the Bank or any Affiliate in which the Executive is eligible
to participate.

     Section 2. Employment After Change of Control.
If the Executive is employed by Fidelity Southern, the Bank or an Affiliate on
the Commencement Date, such employer will continue to employ the Executive for
the Employment Period.
     Section 3. Compensation During Employment Period.

  (a)   During the period commencing one year prior to a Change of Control
(“Commencement Date”) and ending upon the earlier of (i) one year after a Change
of Control or (ii) upon the Executive’s Termination of Employment for any reason
by the Executive or by Fidelity Southern or the Bank or any Affiliate
(“Employment Period”), the Executive will receive an annual base salary (“Annual
Base Salary”), at least equal to the greater of (i) the highest annual base
salary payable to the Executive by Fidelity Southern, the Bank and/or Affiliates
in respect of the twelve full calendar month period immediately preceding the
Commencement Date or (ii) the highest annual base salary rate of the Executive
payable on and after the Commencement Date and prior to the Change of Control.
During the Employment Period, the Annual Base Salary will be increased at any
time and from time to time so as to be substantially consistent with increases
in base salaries generally awarded in the ordinary course of business to other
peer executives of Fidelity Southern, the Bank and Affiliates. Any increase in
Annual Base Salary will not serve to limit or reduce any other obligation to the
Executive under this Agreement. The Annual Base Salary will not be reduced
thereafter nor shall any such increase during the Employment Period be reduced
thereafter.     (b)   During the Employment Period, the Executive will be
entitled to participate in all incentive plans (including, without limitation,
stock

6



--------------------------------------------------------------------------------



 



      option, stock purchase, savings, supplemental medical and retirement
plans) and other programs and practices applicable generally to other peer
executives of Fidelity Southern, the Bank or any Affiliates, but in no event
will such plans and other programs, practices, including policies to provide the
Executive with incentive opportunities, savings opportunities and retirement and
other benefit opportunities, in each case, be less favorable, in the aggregate,
than those provided by Fidelity Southern, the Bank or any Affiliates for the
Executive under such plans, practices, policies and program as in effect at any
time on and after the Commencement Date and prior to the Change of Control.    
(c)   In addition the method of the calculation of the Executive’s total
incentive compensation for each fiscal year, or part thereof, during the
Employment Period will not be changed in any manner which will result in less
total incentive compensation being paid or payable to the Executive by Fidelity
Southern, the Bank and Affiliates in respect of the Employment Period (or any
portion thereof) from the maximum amount that would have been paid using the
method of calculating incentive compensation under the incentive compensation
programs in effect on and after the Commencement Date and prior to the Change of
Control. The parties agree that the Executive shall be entitled to incentive
compensation for services rendered during part of a fiscal year regardless of
the reason for the Termination of Employment of the Executive.     (d)   During
the Employment Period the Executive and the eligible members of the Executive’s
family (“Dependents”) who participated (or otherwise were provided coverage) on
the Commencement Date and continue to be eligible for participation in any
Welfare Plan, will receive all such benefits under the Welfare Plans to the
extent applicable generally to other peer executives of Fidelity Southern, the
Bank and Affiliates and their Dependents similarly situated, but in no event
will the Welfare Plans provide benefits for the Executive and Dependents that
are less favorable, in the aggregate, than the most favorable benefits provided
under the Welfare Plans in effect at any time during the Employment Period.    
(e)   During the Employment Period, the Executive will be entitled to fringe
benefits in accordance with the most favorable plans, practices, programs and
policies of Fidelity Southern, the Bank and any Affiliate in effect for which
the Executive qualifies or qualified at any time during the Employment Period
including, if more favorable to the Executive, as in effect at any time on or
after the Change of Control with respect to other peer executives of Fidelity
Southern, the Bank or any Affiliate.

     Section 4. Benefits Upon Termination of Employment.

  (a)   Provided the Executive executes a “Release” (as defined below) and does
not revoke such Release, the Executive will be entitled to a Salary Continuance
Benefit and a Welfare Continuance Benefit as hereafter set forth if (i) the
Executive has a Termination of Employment by Fidelity

7



--------------------------------------------------------------------------------



 



      Southern, the Bank or any Affiliate, other than for Cause, Disability or
death, during the period commencing upon the Commencement Date and ending one
year after a Change of Control (“Change of Control Period”) or (ii) the
Executive has a Termination of Employment by the Executive for Good Reason
during the Change of Control Period. Any Termination of Employment by the
Executive will be communicated by Notice of Termination to Fidelity Southern
given in accordance with Section 23(b). For purposes of this Agreement, a
“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Section relied upon; (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for the Termination of Employment under the provision so
indicated and (iii), if applicable, indicates the date of the Termination of
Employment, which shall not be less than 30 days and more than 60 days after the
giving of such notice. The term “Release” means a general release that releases
Fidelity Southern, the Bank, their Affiliates, shareholders, directors,
officers, employees, employee benefit plans, representatives, and agents and
their successors and assigns from any and all employment related claims the
Executive or the Executive’s successors and beneficiaries might then have
against them (excluding any claims for vested benefits under any employee
pension plan of Fidelity Southern, the Bank or the Affiliates).     (b)   The
Salary Continuance Benefit will be the excess of (i) the Executive’s Final
Compensation over (ii) the aggregate amount payable under Section 14. The Salary
Continuance Benefit will be made net of all required Federal and State
withholding taxes and similar required withholdings and authorized deductions.
The Salary Continuance Benefit shall be payable to the estate of the Executive
upon the death of the Executive after the amounts become payable. If the
Executive is not a Specified Employee, the Salary Continuance Benefit will be
payable in 24 equal semi-monthly installments commencing on the 15th or last day
of the month immediately following the date of the Termination of Employment,
whichever date occurs first, and then continuing on the 15th and last day of
each calendar month thereafter until all such installments are paid. If the
Executive is a Specified Employee, the Salary Continuance Benefit shall not be
payable until the first 15th or last day of the month which is at least six
months after the Executive’s Termination of Employment. All installments, which
would have otherwise been required to be made over such six-month period if the
Executive had not been a Specified Employee, shall be paid to the Executive in
one lump sum payment as soon as administratively feasible after the first 15th
or last day of the month which is at least six months after the Executive’s
Termination of Employment. After the lump sum payment, the remaining
semi-monthly installments (each equal to 1/24 of the Salary Continuance Benefit)
will continue on the 15th and last day of each calendar month until all such
installments are paid.

8



--------------------------------------------------------------------------------



 



  (c)   During the Severance Period, the Executive and the Executive’s
Dependents will continue to be covered by all Welfare Plans in which the
Executive or Dependents were participating immediately prior to the date of the
Executive’s Termination of Employment, subject to the eligibility requirements
of such Welfare Plans on the date of the Termination of Employment (the “Welfare
Continuance Benefit”). Any changes to any Welfare Plan during the Severance
Period will be applicable to the Executive and his Dependents as if he continued
to be an employee of Fidelity Southern, the Bank or any Affiliate. Fidelity
Southern or the Bank will pay, or they shall cause an Affiliate to pay, all or a
portion of the cost of the Welfare Continuance Benefit for the Executive and his
Dependents under the Welfare Plans on the same basis as applicable, from time to
time, to active employees covered under the Welfare Plans and the Executive will
pay any additional costs comparable to those costs paid by active executives. If
such participation in any one or more of the Welfare Plans included in the
Welfare Continuance Benefit is not possible under the terms of the Welfare Plan
or any provision of law would create any adverse tax effect for the Executive or
Fidelity Southern, the Bank or any Affiliate due to such participation, Fidelity
Southern or the Bank will provide, or will cause an Affiliate to provide,
substantially identical benefits directly or through an insurance arrangement or
pay the Executive’s costs for such Welfare Plan if continued by the Executive,
including as permitted under ERISA. The Welfare Continuance Benefit as to any
Welfare Plan will cease if and when the Executive has obtained coverage under
one or more welfare benefit plans of a subsequent employer that provide for
equal or greater benefits to the Executive and his Dependents with respect to
the specific type of benefit provided under the applicable Welfare Plan.
Notwithstanding any other provision of this Section 4(c), if the Executive is a
Specified Employee and if Fidelity determines that any portion of the Welfare
Benefit is subject to Section 409A of the Code, then to the extent necessary to
avoid taxation under Section 409A, the Executive will be required to pay for the
Welfare Benefit during the six-month period following his Termination of
Employment; provided; however, that at the end of such six-month period,
Fidelity will reimburse the Executive for such payments.     (d)   If the
Executive violates any of the undertakings set forth in Sections 10, 11, 12 and
13 of this Agreement after the Termination of Employment, any additional
compensation and benefits under this Section 4 shall cease.

  (e)   (i) Fidelity Southern shall engage the independent accounting firm
regularly utilized by Fidelity Southern (“Accounting Firm”) to provide to
Fidelity Southern and the Executive, at Fidelity Southern’s expense, a
determination of whether any compensation payable to the Executive pursuant to
this Agreement (alone or when added to all other compensation paid or payable to
the Executive by Fidelity, the Bank or any Affiliate) during the Severance
Period constitutes a “parachute payment” (“Parachute Payment”) as defined in
Section 280G of the Internal Revenue

9



--------------------------------------------------------------------------------



 



        Code of 1986, as amended (the “Code”). If the Accounting Firm determines
that any such compensation payable to the Executive constitutes a Parachute
Payment, the Accounting Firm shall also determine: (A) the amount of the excise
tax to be imposed under Section 4999 of the Code; (B) whether the Executive
would realize a greater amount after Federal and Georgia income taxes (assuming
the highest marginal rates then in effect apply) if such compensation payable to
the Executive were reduced (assuming latest payments are reduced first) so that
no amount payable to the Executive hereunder (alone or when added to all other
compensation paid or payable to the Executive by Fidelity, the Bank or any
Affiliate) constitutes a Parachute Payment than the Executive would realize
after Federal and Georgia income taxes (assuming the highest marginal rates then
in effect apply) and after imposition of the excise tax under Section 4999 of
the Code if the amounts payable to the Executive hereunder were not so reduced
and (C), if the Accounting Firm determines in (B) above that the Executive would
realize a higher amount if the compensation payable to the Executive were so
reduced, the amount of the reduced benefit. All determinations shall be made on
a present value basis. The Accounting Firm shall provide to Fidelity Southern
and to the Executive a written report of its calculations and determinations
hereunder as soon as practicable. No later than fifteen (15) days following
receipt by the Executive of the report from the Accounting Firm, the Executive
will notify Fidelity Southern in writing of any disagreement with said report,
and, in such case, Fidelity Southern shall direct the Accounting Firm to
promptly discuss its determinations with an accountant or other counsel
designated by the Executive in the Executive’s written notice and seek to reach
an agreement regarding same no later than fifteen (15) days after receipt of the
Executive’s notice, with Fidelity Southern and the Executive, each bearing the
cost of their own accountants, counsel and other advisers. If no agreement can
be reached, the matter shall be promptly submitted to binding arbitration under
the rules of the American Arbitration Association before a single arbitrator in
Atlanta, Georgia. The determinations so made shall be binding on the parties. If
it is determined hereunder that the Executive would realize a greater amount
after Federal and Georgia income taxes (assuming the highest marginal rates then
in effect apply) if the compensation payable to the Executive pursuant to this
Agreement were reduced (assuming latest payments are reduced first) so that no
amount payable to the Executive hereunder constitutes a Parachute Payment, then
the amounts payable to the Executive pursuant to this Agreement shall be so
reduced.         (ii) As a result of the uncertainty in the application of
Sections 280G and 4999 of the Code, it is possible that amounts will have been
paid

10



--------------------------------------------------------------------------------



 



      or distributed to the Executive that should not have been paid or
distributed under this Section 4(e) (“Overpayments”), or that additional amounts
should be paid or distributed to the Executive under this Section 4(e)
(“Underpayments”). If based on either the assertion of a deficiency by the
Internal Revenue Service against Fidelity or the Executive, which assertion has
a high probability of success, or controlling precedent or substantial
authority, an Overpayment has been made, that Overpayment will be treated for
all purposes as a loan ab initio that the Executive must repay to Fidelity
immediately together with interest at the applicable Federal rate under
Section 7872 of the Code; provided, however, that no loan will be deemed to have
been made and no amount will be payable by the Executive to Fidelity unless, and
then only to the extent that, the deemed loan and payment would either reduce
the amount on which the Executive is subject to tax under Section 4999 of the
Code or generate a refund of tax imposed under Section 4999 of the Code. If
based upon controlling precedent or substantial authority, an Underpayment has
occurred, the amount of that Underpayment will be paid to the Executive promptly
by Fidelity. Whether an Overpayment or Underpayment has occurred may be
determined in substantially the same manner as the original determination.    
(iii)   Fidelity and the Executive shall each provide the Accounting Firm access
to and copies of any books, records and documents in the possession of Fidelity
or the Executive, as the case may be, reasonably requested by the Accounting
Firm, and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
this Section 4(e).     (iv)   The federal, state and local income or other tax
returns filed by the Executive shall be prepared and filed on a consistent basis
with the determination with respect to the excise tax payable by the Executive.
The Executive, at the request of Fidelity, shall provide Fidelity true and
correct copies (with any amendments) of his federal income tax return as filed
with the Internal Revenue Service and corresponding state and local tax returns,
if relevant, as filed with the applicable taxing authority, and such other
documents reasonably requested by Fidelity, evidencing such conformity.

     Section 5. Outplacement Services.
If the Executive is entitled to a Severance Benefit under Section 4, the
Executive also will be entitled in addition to receive complete outplacement
services, including job search, interview skill services, job retaining and
education and resume preparation, paid by Fidelity Southern up to a total cost
of $20,000. The services will be provided by a nationally or regionally
recognized outplacement organization selected by the Executive with the approval
of Fidelity Southern (which approval will not be unreasonable

11



--------------------------------------------------------------------------------



 



withheld). The services will be provided for up to two (2) years after the
Executive’s Termination of Employment or until the Executive obtains full-time
employment, whichever occurs first.
     Section 6. Death.
If the Executive dies while receiving a Welfare Continuation Benefit, the
Executive’s Dependents will continue to be covered under all applicable Welfare
Plans during the remainder of the Severance Period.
     Section 7. Setoff.

  (a)   Except as otherwise provided in Section 7(c) below, payment of a
Severance Benefit will be in addition to any other amounts otherwise then
currently payable to the Executive, including any accrued but unpaid vacation
pay or deferred compensation. No payments or benefits payable to or with respect
to the Executive pursuant to this Agreement will be reduced by any amount the
Executive may earn or receive from employment with another employer or from any
other source. In no event will the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, except as
provided in the last sentence of Section 4(c) with respect to the Welfare
Continuation Benefit or in Section 5 with respect to outplacement services, such
amounts will not be reduced whether or not the Executive obtains other
employment.     (b)   Nothing in this Agreement will limit or otherwise affect
such rights as the Executive may have under any other contract or agreement with
Fidelity Southern, the Bank or Affiliates. Amounts which constitute vested
benefits or which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement (collectively,
“programs”) with Fidelity Southern, the Bank or Affiliates at or subsequent to
the Executive’s Termination of Employment will be payable in accordance with
such program.     (c)   The total amount payable hereunder for Salary
Continuance Benefits and consideration for the non-compete, non-solicitation and
non-disclosure provisions (as set forth in Section 14) shall not exceed the
Executive’s Final Compensation. Fidelity Southern, the Bank or an Affiliate and
the Executive may be parties to other agreements, policies, plans, programs or
arrangements relating to the Executive’s employment. This Agreement shall be
construed and interpreted so that the Salary Continuance Benefit, Welfare
Continuance Benefit and other payments (including, but not limited to, payments
described in Section 14 below) hereunder are paid or made available only to the
extent that similar amounts are not paid or made available to the Executive
under any other similar agreements, policies, plans, programs or arrangements.
Without limiting the foregoing, any Salary Continuance Benefit, Welfare
Continuance Benefit

12



--------------------------------------------------------------------------------



 



      and other payments (including, but not limited to, payments described in
Section 14 below) payable under this Agreement shall be reduced by any other
compensation, severance pay, continued welfare benefits, non-compete payments or
other similar amounts that the Executive receives under any employment or
employment-related agreement with Fidelity Southern, the Bank or any Affiliate
and under any other similar agreements, policies, plans, programs or
arrangements covering the Executive with respect to Fidelity Southern, the Bank
or any Affiliate; it being the intent of both the Executive and Fidelity
Southern, the Bank or any Affiliate not to provide to the Executive any
duplicative payments, severance pay or welfare benefits hereunder.     (d)   To
the extent that federal, state or local law requires Fidelity Southern, the Bank
or an Affiliate to provide notice and/or make a payment to the Executive because
of an involuntary Termination of Employment, the severance pay available under
this Agreement for periods for which the Executive is not required to report to
work shall be reduced, but not below zero, by the amount of any such mandated
payments.

     Section 8. No Interest in Benefit.
No interest of the Executive or any Beneficiary, or any right to receive any
payment or distribution hereunder, will be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment or other alienation or
encumbrance of any kind, nor may such interest or right to receive a payment or
distribution be taken, voluntarily or involuntarily, for the satisfaction of the
obligation or debts of, or other claims against, the Executive or Beneficiary,
including claims for alimony, support, separate maintenance, and claims in
bankruptcy proceedings.
     Section 9. Benefits Unfunded.
All rights under this Agreement of the Executive and Beneficiaries will at all
times be entirely unfunded, and no provision will at any time be made with
respect to segregating any assets of Fidelity or any Affiliate for payment of
any amounts due hereunder. The Executive and Beneficiaries will have only the
rights of general unsecured creditors of Fidelity.
     Section 10. Covenant Not to Compete.
The Executive agrees that during his employment with Fidelity Southern or the
Bank and for a period of twelve (12) months after the Executive’s Termination of
Employment with Fidelity Southern or the Bank for any reason, that the Executive
shall not, on his own behalf or on another’s behalf, work in any management or
executive capacity in the business of providing banking or banking related
services. This restriction shall apply only within a 50-mile radius of 3490
Piedmont Road, Atlanta, Georgia 30305. The Executive agrees that because of the
nature of Fidelity Southern’s and the Bank’s business, the nature of the
Executive’s job responsibilities, and the nature of the Confidential Information
and Trade Secrets of Fidelity Southern and the Bank which Fidelity Southern and
the Bank will give the Executive access to, any breach of this

13



--------------------------------------------------------------------------------



 



provision by the Executive would result in the inevitable disclosure of Fidelity
Southern’s and the Bank’s Trade Secrets and Confidential Information to its
direct competitors.
     Section 11. Non-Solicitations of Customers.
Executive agrees that during his employment with Fidelity Southern or the Bank
and for a period of twelve (12) months after the Executive’s Termination of
Employment with Fidelity Southern or the Bank for any reason, the Executive will
not will not directly or indirectly solicit, contact, call upon, communicate
with or attempt to communicate with any client or customer of Fidelity Southern
or the Bank for the purpose of providing banking or banking related services.
This restriction shall apply only to any client or customer of Fidelity Southern
or the Bank with whom the Executive had material contact during the last twelve
months of the Executive’s employment with Fidelity Southern or the Bank.
“Material contact” means interaction between the Executive and the client or
customer which takes place to further the business relationship. “Clients” and
“customers” include, but are not limited to, depositors and commercial loan
customers.
     Section 12. Non-Solicitations of Employees.
The Executive agrees that during his employment with Fidelity Southern or the
Bank and for a period of twelve (12) months after the Executive’s Termination of
Employment with Fidelity Southern or the Bank for any reason, the Executive will
not recruit, hire or attempt to recruit or hire, directly or by assisting
others, any other employee of Fidelity Southern or the Bank with whom the
Executive had material contact during the Executive’s employment with Fidelity
Southern or the Bank. This restriction shall apply only to recruiting, hiring or
attempting to recruit or hire any employee for the purpose of working in the
business of providing banking or banking related services.
     Section 13. Confidentiality, Proprietary Information and Inventions.

  (a)   During the term of the Executive’s employment with Fidelity Southern or
the Bank, and at all times thereafter, the Executive shall not use or disclose
to others, without the prior written consent of Fidelity Southern and the Bank,
any Trade Secrets (as hereinafter defined) of Fidelity Southern or the Bank, or
any Affiliate or any of their customers, except for use or disclosure thereof in
the course of the business of Fidelity Southern or the Bank (or that of any
Affiliate), and such disclosure shall be limited to those who have a need to
know.     (b)   During the term of the Executive’s employment with Fidelity
Southern or the Bank, and for twelve (12) months after the Executive’s
Termination of Employment with Fidelity Southern or the Bank for any reason, the
Executive shall not use or disclose to others, without the prior written consent
of Fidelity Southern and the Bank, any Confidential Information (as hereinafter
defined) of Fidelity Southern or the Bank, or any Affiliate or any of their
customers, except for use or disclosure thereof in the course of the business of
Fidelity Southern or the Bank (or that of any Affiliate), and such disclosure
shall be limited to those who have a need to know.

14



--------------------------------------------------------------------------------



 



  (c)   Upon a Termination of Employment with Fidelity Southern or the Bank for
any reason, the Executive shall not take with him any documents or data of
Fidelity Southern or the Bank or any Affiliate or of any customer thereof or any
reproduction thereof and agrees to return any such documents and data in his
possession at that time.     (d)   The Executive agrees to take reasonable
precautions to safeguard and maintain the confidentiality and secrecy and limit
the use of all Trade Secrets and Confidential Information of Fidelity Southern,
the Bank and all subsidiaries and customers thereof.     (e)   Trade Secrets
shall include only such information constituting a “Trade Secret” within the
meaning of subsection 10-1-761(4) of the Georgia Trade Secrets Act of 1990,
including as hereafter amended. Confidential Information shall include all
information and data which is protectable as a legal form of property or
non-public information of Fidelity Southern or the Bank or their customers,
excluding any information or data which constitutes a Trade Secret.     (f)  
Trade Secrets and Confidential Information shall not include any information
(A) which becomes publicly known through no fault or act of the Executive;
(B) is lawfully received by the Executive from a third party after a Termination
of Employment without a similar restriction regarding confidentiality and use
and without a breach of this Agreement or (C) which is independently developed
by the Executive and entirely unrelated to the business of providing banking or
banking related services.     (g)   The Executive agrees that any and all
information and data originated by the Executive while employed by Fidelity
Southern or the Bank and, where applicable, by other employees or associates
under the Executive’s direction or supervision in connection with or as a result
of any work or service performed under the terms of the Executive’s employment,
shall be promptly disclosed to Fidelity Southern and the Bank, shall become
Fidelity Southern and/or the Bank’s property, and shall be kept confidential by
the Executive. Any and all such information and data, reduced to written,
graphic or other tangible form and any and all copies and reproduction thereof
shall be furnished to Fidelity Southern and the Bank upon request and in any
case shall be returned to Fidelity Southern and the Bank upon the Executive’s
Termination of Employment with Fidelity Southern or the Bank.     (h)   The
Executive agrees that the Executive will promptly disclose to Fidelity Southern
and the Bank all inventions or discoveries made, conceived or for the first time
reduced to practice in connection with or as a result of the work and/or
services the Executive performs for Fidelity Southern or the Bank.     (i)   The
Executive agrees that he will assign the entire right, title and interest in any
such invention or inventions and any patents that may be granted

15



--------------------------------------------------------------------------------



 



      thereon in any country in the world concerning such inventions to Fidelity
Southern and the Bank. The Executive further agrees that the Executive will,
without expense to Fidelity Southern or the Bank, execute all documents and do
all acts which may be necessary, desirable or convenient to enable Fidelity
Southern and the Bank, at its expense, to file and prosecute applications for
patents on such inventions, and to maintain patents granted thereon.

     Section 14. Consideration for Non-Compete, Non-Solicitation and
Non-Disclosure Provisions.
In consideration of the Executive’s undertakings set forth in Sections 10, 11,
12 and 13 above, with respect to periods after a Termination of Employment,
Fidelity Southern or the Bank will pay the Executive the Non-Compete Benefit. If
the Executive is not a Specified Employee, the Non-Compete Benefit will be
payable in 24 equal semi-monthly installments, each installment in an amount
equal to forty percent (40%) of his Annual Base Salary in effect immediately
prior to the Termination of Employment divided by 24, commencing on the 15th or
last day of the month immediately following the date of the Termination of
Employment, whichever date occurs first, and then continuing on the 15th and
last day of each calendar month thereafter until all such installments are paid.
If the Executive is a Specified Employee, the Non-Compete Benefit shall not
become payable until the first 15th or last day of the month which is at least
six months after the Executive’s Termination of Employment. All installments,
which would have otherwise been required to be made over such six-month period
if the Executive had not been a Specified Employee, shall be paid to the
Executive in one lump sum payment as soon as administratively feasible after the
first 15th or last day of the month which is at least six months after the
Executive’s Termination of Employment. After the lump sum payment, the remaining
semi-monthly installments (each equal to forty percent (40%) of the Executive’s
Annual Base Salary in effect immediately prior to the Termination of Employment
divided by 24) will continue on the 15th and last day of each calendar month
until all such installments are paid. If the Executive violates any of the
undertakings set forth in Sections 10, 11, 12 and 13 of this Agreement, the
Executive waives and forfeits any and all rights to any further payments under
this Agreement, including but not limited to, any additional payments,
compensation or Severance Benefits he may otherwise be entitled to receive under
this Agreement.
     Section 15. Specific Performance.
Because of the Executive’s knowledge and experience, the Executive agrees that
Fidelity Southern, the Bank and Affiliates shall be entitled to specific
performance, an injunction, temporary injunction or other similar equitable
relief in addition to all other rights and remedies it might have for any
violation of the undertakings set forth in Sections 10, 11, 12 or 13 of this
Agreement. In any such court proceeding or arbitration, the Executive will not
object thereto and claim that monetary damages are an adequate remedy.
     Section 16. Indemnification of the Executive.
Fidelity Southern, the Bank or Affiliates shall indemnify the Executive and
shall advance reasonable reimbursable expenses incurred by the Executive in any
proceeding against

16



--------------------------------------------------------------------------------



 



the Executive, including a proceeding brought in the right of Fidelity Southern,
the Bank or any Affiliate, as a director or officer of Fidelity Southern, the
Bank or any Affiliate thereof, except claims and proceedings brought directly by
Fidelity Southern, the Bank or any Affiliate against the Executive, to the
fullest extent permitted under the Georgia Business Corporation Code, and the
Articles of Incorporation and By-Laws of Fidelity Southern, the Bank or any
applicable Affiliate, as such Code, Articles or By-Laws may be amended from time
to time hereafter. Such indemnities and advances shall be paid to the Executive
on the next normal payroll payment date after the Executive’s rights to such
amounts are no longer in dispute; provided, however, that if the Executive is a
Specified Employee such payments shall not be made before the date that is six
months after the date of the Executive’s Termination of Employment.
     Section 17. Applicable Law.
This Agreement will be construed and interpreted in accordance with the laws of
the State of Georgia without reference to its conflict of laws rules.
     Section 18. No Employment Contract.
Nothing contained in this Agreement shall be construed to be an employment
contract between the Executive and Fidelity.
     Section 19. Severability.
In the event any provision of this Agreement is held illegal or invalid, the
remaining provisions of this Agreement will not be affected thereby.
     Section 20. Successors.

  (a)   The Agreement will be binding upon and inure to the benefit of Fidelity
Southern, the Bank, Affiliates, the Executive and their respective heirs,
representatives and successors.     (b)   Fidelity Southern and the Bank will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of Fidelity Southern, the Bank or Affiliates, as the case may be, to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that Fidelity Southern and the Bank would be required to perform
it if no such succession had taken place. As used in this Agreement, “Fidelity
Southern” will mean Fidelity Southern as herein defined and any successor to its
business and/or assets which assumes this Agreement by operation of law or
otherwise.

     Section 21. Litigation Expenses.

  (a)   Fidelity Southern and the Bank agree to pay or reimburse the Executive
promptly as incurred, to the full extent permitted by law, all legal fees and
expenses which the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof unless a court of competent

17



--------------------------------------------------------------------------------



 



      jurisdiction determines that the Executive acted in bad faith in
initiating the contest) by Fidelity Southern, the Bank, any Affiliate, the
Executive or others regarding the validity or enforceability of, or liability
under, any provision of this Agreement (including as a result of any contest by
the Executive about the amount of any payment pursuant to this Agreement), plus
in each case interest on any delayed payment at the applicable Federal rate
provided for in the Internal Revenue Code Section 7872 (f)(2)(A); provided
however, that the reasonableness of the fees and expenses must be determined by
an independent arbitrator, using standard legal principles, mutually agreed upon
by Fidelity Southern or the Bank, as the case may be, and the Executive in
accordance with rules set forth by the American Arbitration Association. Such
payments and reimbursements shall be paid to the Executive or on the Executive’s
behalf on or by the next normal payroll payment date after the Executive’s
rights to such amounts are no longer in dispute; provided, however, that if the
Executive is a Specified Employee such payments shall not be made before the
date that is six months after the date of the Executive’s Termination of
Employment.     (b)   If there is any dispute between Fidelity Southern, the
Bank or any Affiliate and the Executive, in the event of any Termination of
Employment by Fidelity Southern, the Bank or Affiliate or by the Executive,
then, unless and until there is a final, nonappealable judgment by a court of
competent jurisdiction declaring that the Executive is not entitled to benefits
under this Agreement, Fidelity will pay or cause to be paid all amounts, and
provide all benefits, to the Executive and/or the Executive’s family or other
Beneficiaries, as the case may be, that Fidelity or any Affiliate would be
required to pay or provide pursuant to this Agreement. Fidelity Southern, the
Bank and Affiliates will not be required to pay any disputed amounts pursuant to
this subsection except upon receipt of an undertaking (which may be unsecured)
by or on behalf of the Executive to repay all such amounts to which the
Executive is ultimately adjudge by such court not to be entitled.

     Section 22. Future Employers.
Fidelity Southern, the Bank or any Affiliate may notify anyone employing the
Executive or evidencing an intention to employ the Executive as to the existence
and provisions of this Agreement and may provide any such person or organization
a copy of this Agreement. The Executive agrees that for a period of twelve
(12) months after the Executive’s Termination of Employment with Fidelity
Southern or the Bank for any reason, the Executive will provide Fidelity
Southern and the Bank the identity of any employer the Executive goes to work
for along with the Executive’s job title and anticipated job duties with such
employer.
     Section 23. Miscellaneous.

  (a)   Amendments/Waivers. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is

18



--------------------------------------------------------------------------------



 



      agreed to in writing and the writing is signed by the Executive and
Fidelity Southern and the Bank. A waiver of any breach of or compliance with any
provision or condition of this Agreement is not a waiver of similar or
dissimilar provisions or conditions. This Agreement may be executed in one or
more counterparts, all of which will be considered one and the same agreement.  
  (b)   Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been given upon receipt when delivered by hand or upon delivery to the address
of the party determined pursuant to this Section 23 when delivered by express
mail, overnight courier or other similar method to such address or by facsimile
transmission (provided a copy is also sent by registered or certified mail or by
overnight courier), or five (5) business days after deposit of the notice in the
US mail, if mailed by certified or registered mail, with postage prepaid
addressed to the respective party as set forth below, which address may be
changed by written notice to the other parties:         If to Fidelity Southern
or the Bank:              Fidelity Southern Corporation
     3490 Piedmont Road
     Suite 1550
     Atlanta, Georgia 30305
     Attn: Chief Executive Officer         If to the Executive:              B.
Rodrick Marlow
     190 Westchester Way
     Alpharetta, Georgia 30005     (c)   Confidentiality. The Executive agrees
that the Executive will not discuss the Executive’s employment and resignation
or termination (including the terms of this Agreement) with any representatives
of the media, either directly or indirectly, without the prior written consent
and approval of Fidelity Southern and the Bank.

     Section 24. Entire Agreement.
No agreement or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by a party which is not
expressly set forth in this Agreement. This Agreement sets forth the entire
understanding of the parties with respect to the subject matter hereof.
     Section 25. Compliance with Section 409A.
This Agreement is intended to satisfy the requirements of Code Section 409A and
shall be construed and interpreted in accordance therewith.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

            FIDELITY SOUTHERN CORPORATION
      By:   /s/ James B. Miller, Jr.         Name:   James B. Miller, Jr.       
Title:   Chairman     

            FIDELITY BANK
      By:   /s/ Palmer Proctor         Name:   Palmer Proctor        Title:  
President        EXECUTIVE
      /s/ B. Rodrick Marlow       B. Rodrick Marlow         

20